



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sinclair, 2014 ONCA 586

DATE:  20140814

DOCKET: C56873

Hoy A.C.J.O., Gillese and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Venese Sinclair

Appellant

Najma Jamaldin and Paul Genua, for the appellant

Nick Devlin, for the respondent

Heard:  July 17, 2014

On appeal from the conviction entered by a jury presided
    over by Justice Fitzpatrick of the Superior Court of Justice, dated July 26,
    2012 and the sentence imposed on May 21, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellants request for a new trial on the ground that it cannot
    safely be concluded that the jurys rejection of the appellants evidence was
    not influenced by the admission of hearsay evidence that the appellant was
    subject to a drug look-out when she arrived at Pearson from Trinidad is not
    opposed by the Crown.

[2]

We are satisfied that this appeal should be allowed.  The appellants
    conviction is quashed and a new trial ordered.


